Opinion by
Mr. Justice Fell,
The only question presented by the record is whether a preliminary injunction to restrain the municipal authorities from doing any act to give effect to a contract for street paving was properly refused. The power of the city to contract and the regularity of the proceedings by which the contract in question was authorized were not challenged by the bill. The ground on which the application for an injunction was based was that the specifications limited the material to be used for street paving to two kinds of asphalt which were owned and controlled by a monopoly, while there were other kinds of asphalt in the market equally good. In reviewing the action of courts of common pleas in granting or refusing preliminary injunctions, our rule is to consider only the question presented, whether a preliminary injunction under the circumstances of the particular case should have been granted or refused, and not to pass upon matters affecting the general merits of the controversy until they are presented after final hearing and decree.
In this case there was no evidence whatever of fraud or collusion between the city officials and the successful bidder. The specifications opened the doors to competition for the two kinds of asphalt which the councils in the exercise of their discretion considered best adapted to the needs of the city, and excluded only those differing in kind, which they did not want. There was competitive bidding, and the allegation in the bill, which was based upon inference only, that the bidders for the work were not in fact competitors, but were parties to a plan by which a monopoly was secured to each in certain districts, was met by distinct proof that there was no arrangement or understanding of any kind between them. We do not suggest that proof that the materials required by the specifications were controlled by a monopoly would have justified any action by the court. On the case presented at the hearing there was no ground for its intervention.
The decree is affirmed.